Citation Nr: 1341843	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected paroxysmal supraventricular tachycardia and hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989 and from May 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that the Veteran's appeal originally included a claim for service connection for posttraumatic stress disorder (PTSD).  However, the RO later granted service connection in a December 2007 rating decision.  As the RO's December 2007 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The Board remanded the case for further development in July 2011.  The case has since been returned to the Board for appellate review.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file does reveal recent VA treatment records from the Fort Dix Outpatient Clinic (OPC), East Orange VA Medical Center (VAMC), Philadelphia VAMC, and New York Health and Human Services (HHS).  In September 2012, the Veteran also submitted an additional statement in support of his claim with a copy of an October 2002 service treatment record.  The RO/AMC has not reviewed these additional records.  The majority of this additional evidence is either duplicative or irrelevant to the issue on appeal, but to the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that the RO/AMC will have the opportunity upon remand to consider any records received since the August 2012 supplemental statement of the case.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board previously remanded the issue of entitlement to service connection for sleep apnea for further development, to include obtaining a medical opinion.  Specifically, the Board requested that the examiner indicate when the Veteran's current sleep disorder first manifested and whether it is at least as likely as not that any current sleep disorder is causally or etiologically related to his military service.  The Board noted that the examiner should discuss the lay statements indicating that the Veteran snored in service and had breathing problems in his sleep.  The Board also directed the examiner to state whether it is at least as likely as not that that the Veteran currently has sleep apnea that is either caused by or permanently aggravated by his service-connected service connected paroxysmal supraventricular tachycardia and hypertension.  

Following the remand, the Veteran was afforded a VA examination in August 2011.  The examiner diagnosed the Veteran with sleep apnea, noted that he was first diagnosed in May 2006, and observed the lay statements indicating that he snored in service and had breathing problems in his sleep.  He also noted that there was no objective evidence between the Veteran's separation examination and May 2006 and indicated that as a result he could not determine when the disorder first manifested other than stating that it was diagnosed in May 2006.  

The examiner also opined that it was not at least as likely as not that the sleep apnea was related to the Veteran's military service or caused or permanently aggravated by his service-connected paroxysmal supraventricular tachycardia and hypertension.  In rendering this opinion, the examiner appears to have relied on the absence of any documentation of complaints until 2006, to the exclusion of the lay evidence.  He also did not explain why this gap in time would be significant or how sleep apnea generally develops or presents.  Moreover, this opinion does not appear to consider a March 2003 service treatment record that documented the Veteran's report of a change in his sleeping habits.  

In addition, the Board finds that rationale for the opinion on aggravation to be unclear.  Therefore, the Board finds that a clarifying medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sleep disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After completing the foregoing development, the RO/AMC should refer the Veteran's claims folder to the August 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of  his sleep apnea.

It should be noted that there are lay statements indicating that individuals witnessed the Veteran snore loudly and experience breathing problems in his sleep while still in service.  His service treatment records dated in March 2003 also indicate that he reported a change in his sleeping habits.  In addition, a November 2007 VA cardiology consultation note stated that sleep apnea could be associated with arrhythmias, palpitations, hypertension, cor pulmonale, and right-sided heart dysfunction.

The examiner should state whether it is at least as likely as not that the reports of loud snoring and breathing problems were indicative of or an early manifestation of sleep apnea.  He or she should also opine as to whether it is at least as likely as not that sleep apnea is causally or etiologically related to the Veteran's military service.   In providing these opinions, the examiner should discuss the April 2007 lay statements attesting to loud snoring and breathing problems in service and the March 2003 service treatment record documenting a reported change in his sleeping habits. 

The examiner should also state whether it is at least as likely as not that sleep apnea is either caused by or permanently aggravated by the Veteran's service-connected paroxysmal supraventricular tachycardia or hypertension.  In so doing, the examiner should discuss the November 2007 VA cardiology consultation note indicating that sleep apnea could be associated with arrhythmias, palpitations, hypertension, cor pulmonale, and right sided heart dysfunction. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

In rendering these opinions, it would be helpful for the examiner to discuss medically known or theoretical causes of sleep and describe how the disorder generally presents or develops in most cases.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history.[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completion of the above action and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

